                                            Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 1 of 24




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         KWOK KONG, et al.,
                                                                                       Case No. 20-cv-06617-PJH
                                  8                     Plaintiffs,

                                  9               v.                                   ORDER GRANTING DEFENDANTS’
                                                                                       MOTION TO DISMISS
                                  10        FLUIDIGM CORPORATION, et al.,
                                                                                       Re: Dkt. No. 39
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendants’ motion to dismiss plaintiff’s amended complaint came on for hearing

                                  15   before this court on July 22, 2021. Plaintiff appeared through his counsel, Lawrence

                                  16   Eagel and Marion Passmore. Defendants appeared through their counsel, Ignacio

                                  17   Salcedo and Diane Walters. Having read the papers filed by the parties and carefully

                                  18   considered their arguments and the relevant legal authority, and good cause appearing,

                                  19   the court hereby GRANTS defendants’ motion, for the following reasons.

                                  20   I.       Background

                                  21            Defendant Fluidigm Corporation (“Fluidigm”) manufactures and markets products

                                  22   and services that are used by researchers to study health and disease, identify

                                  23   biomarkers, and accelerate the development of therapies. Fluidigm is incorporated in

                                  24   Delaware, headquartered in South San Francisco, and publicly traded on Nasdaq.

                                  25   Defendant Stephen Christopher Linthwaite has served as Fluidigm’s President, CEO, and

                                  26   member of the Board of Directors since October 2016. Defendant Vikram Jog has

                                  27   served as Fluidigm’s CFO since February 2008. Together, Linthwaite and Jog are

                                  28   referred to as the “individual defendants.” Lead plaintiff Kwok Kong seeks to represent a
                                          Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 2 of 24




                                  1    class on behalf of persons and entities that purchased or otherwise acquired Fluidigm

                                  2    securities during the proposed class period, between February 9, 2019, and November 5,

                                  3    2019.

                                  4            Plaintiff alleges that defendants made materially false or misleading statements

                                  5    and failed to disclose material adverse facts about the company’s business, operations,

                                  6    and prospects. See [First] Amended Complaint (“FAC”) (Dkt. 36) ¶ 7. During the

                                  7    proposed class period, plaintiff alleges that defendants’ statements misled the market,

                                  8    artificially inflating the market price of Fluidigm securities such that the price tumbled

                                  9    upon subsequent public disclosures, leading to plaintiff’s losses. FAC ¶¶ 109-115.

                                  10           Fluidigm has two main categories of products and services: mass cytometry and

                                  11   microfluidics (also known as genomics). FAC ¶ 23. Since 2017, the company’s

                                  12   revenues from microfluidics decreased and Fluidigm relied more heavily on increasing
Northern District of California
 United States District Court




                                  13   revenues from mass cytometry. FAC ¶ 30-34. Some Fluidigm employees, recognizing

                                  14   the company’s exposure on the mass cytometry front, began voicing concerns in the third

                                  15   quarter of 2018 that the sales projections for mass cytometry were overly optimistic. FAC

                                  16   ¶ 38.

                                  17           The allegedly false or misleading statements giving rise to this lawsuit took place

                                  18   over a series of quarterly reports in 2019. The company’s third-quarter 2019 sales

                                  19   apparently slumped for numerous reasons, including (1) over-priced products, (2) an

                                  20   overly-general marketing strategy for highly-specialized products, (3) several “significant”

                                  21   deals fell through, and (4) significant new competition. FAC ¶ 41. Cytek, Fluidigm’s

                                  22   competitor, gained market share using industry known, but updated, technology

                                  23   compared to Fluidigm’s unique technology that required customer education and

                                  24   persuasion, leading to some delays and losses in purchases for Fluidigm. FAC ¶¶ 45-50,

                                  25   103. Plaintiff alleges that this significant new competition posed a serious threat to

                                  26   Fluidigm revenues over the period and that the individual defendants failed to articulate

                                  27   the threat. FAC ¶¶ 45-51.

                                  28
                                                                                      2
                                          Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 3 of 24




                                  1           A.     Timeline of Public Statements

                                  2                  1.     Fourth Quarter and Financial Year 2018 Reporting – February

                                  3           On February 7, 2019, the start of the putative class period, Fluidigm announced

                                  4    financial results for fiscal year 2018, with revenue of $113 million, an increase of 11

                                  5    percent over FY2017. FAC ¶52. Fluidigm also recapped results from the fourth quarter

                                  6    of 2018 and projected revenue guidance for the first quarter of 2019. FAC ¶ 52.

                                  7    Fluidigm made these announcements through a press release and the individual

                                  8    defendants provided further explanation of the results during a conference call with

                                  9    financial analysts and investors on the same day. FAC ¶¶ 52-59.

                                  10          On March 18, 2019, Fluidigm filed its 2018 annual report on SEC Form 10-K, with

                                  11   detailed disclosures concerning the risks it faced. FAC ¶¶ 59-60. Among the cautions

                                  12   expressed, the report highlighted varied quarterly financial results and revenue growth
Northern District of California
 United States District Court




                                  13   rates, fluctuations in demand for the company’s products, changes in customer budget

                                  14   cycles and capital spending, new product introductions and enhancements by Fluidigm

                                  15   and its competitors, and a complex and lengthy sales cycle. FAC ¶ 60. The report lists

                                  16   over 20 competitors. FAC ¶ 60.

                                  17                 2.     First Quarter 2019 Reporting – May

                                  18          On May 2, 2019, Fluidigm announced its first quarter 2019 earnings results in a

                                  19   press release and again held a conference call with financial analysts and investors on

                                  20   the same day to provide further explanation of the earnings. FAC ¶ 61-62. In the first

                                  21   quarter of 2019, Fluidigm reported double-digit growth for the fourth consecutive quarter,

                                  22   particularly attributable to the mass cytometry line of business. FAC ¶ 62. The company

                                  23   issued its guidance for the second quarter alongside this report of first quarter results.

                                  24   FAC ¶ 61. The second quarter guidance was additionally discussed on the conference

                                  25   call that day. FAC ¶ 64. Fluidigm filed a corresponding report regarding the first quarter

                                  26   earnings on SEC Form 10-Q on May 7, 2019, which disclosed numerous risks while

                                  27   reiterating and affirming the information provided via the May 2019 press release and

                                  28   accompanying earnings conference call. FAC ¶ 68.
                                                                                     3
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 4 of 24




                                  1           Plaintiff charges that these May statements and reports were materially false and

                                  2    misleading where defendants failed to disclose to investors the following:

                                  3                  (i) the Company’s mass cytometry sales were slowing down in
                                                     several aspects;
                                  4                  (ii) the Company’s mass cytometry products were over-priced;
                                                     (iii) the Company’s mass cytometry marketing approach was
                                  5                  flawed;
                                                     (iv) a new competitor in mass cytometry was cannibalizing
                                  6                  Fluidigm’s sales;
                                                     (v) as a result, Fluidigm was experiencing longer mass
                                  7                  cytometry sales cycles;
                                                     (vi) as a result, several sales were delayed and/or fell through;
                                  8                  (vii) as a result, the Company’s mass cytometry revenue were
                                                     [sic] declining;
                                  9                  (viii) as a result, the sales forecasts and guidance for mass
                                                     cytometry revenues during the Class Period were materially
                                  10                 inaccurate; and
                                                     (ix) as a result of the foregoing, Defendants’ positive
                                  11                 statements about Fluidigm’s business, operations, and
                                                     prospects were materially misleading and/or lack a reasonable
                                  12
Northern District of California




                                                     basis.
 United States District Court




                                  13   FAC ¶ 69.

                                  14                 3.     Second Quarter 2019 Reporting – August

                                  15          On August 1, 2019, Fluidigm reported second quarter 2019 revenue through a

                                  16   press release, holding a conference call with analysts and investors on the same day to

                                  17   provide further explanation. FAC ¶¶ 70-71. In the second quarter of 2019, Fluidigm

                                  18   reported revenue of $28.2 million, below analysts’ expected revenue of $32 million. FAC

                                  19   ¶ 70. Revenues missed the double-digit growth rate for the first time in over a year, still

                                  20   returning an increase in revenues of seven percent (7%) over the same period the

                                  21   previous year. FAC ¶ 70. The company issued its guidance for the third quarter

                                  22   alongside this report of second quarter results. FAC ¶¶ 70, 74. In the FAC, plaintiff

                                  23   highlights the instances from the call transcript where the individual defendants discuss

                                  24   the “sales funnel” and anticipated sales. See FAC ¶¶ 72, 76, 77.

                                  25          The following day, the company’s share price fell $4.10 or 34% in trading and

                                  26   closed at $8.05 per share. FAC ¶ 80.

                                  27          Fluidigm filed a corresponding report regarding the second quarter earnings on

                                  28   SEC Form 10-Q on August 7, 2019. FAC ¶ 81. This filing restated previously disclosed
                                                                                     4
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 5 of 24




                                  1    risks while reiterating and affirming the information provided via the August 2019 press

                                  2    release and accompanying earnings conference call. FAC ¶ 81.

                                  3          Plaintiff charges that these statements and reports were materially false and

                                  4    misleading where defendants failed to disclose to investors the following:

                                  5                 (i) the true reasons for the slowing of mass cytometry sales;
                                                    (ii) that the Company’s mass cytometry products were over-
                                  6                 priced;
                                                    (iii) that the Company’s mass cytometry marketing approach
                                  7                 was flawed;
                                                    (iv) that a new competitor in mass cytometry was cannibalizing
                                  8                 Fluidigm’s sales;
                                                    (v) that as a result, Fluidigm was experiencing longer mass
                                  9                 cytometry sales cycles;
                                                    (vi) that as a result, several sales were delayed and/or fell
                                  10                through;
                                                    (vii) that as a result, the Company’s mass cytometry revenue
                                  11                was reasonably likely to decline;
                                                    (viii) that as a result, the sales forecasts and guidance for mass
                                  12
Northern District of California




                                                    cytometry revenues during the Class Period were materially
 United States District Court




                                                    inaccurate; and
                                  13                (ix) that, as a result of the foregoing, Defendants’ positive
                                                    statements about Fluidigm’s business, operations, and
                                  14                prospects were materially misleading and/or lack a reasonable
                                                    basis.
                                  15

                                  16   FAC ¶ 83.

                                  17                4.     Third Quarter 2019 Reporting – November

                                  18         On November 5, 2019, the last day of the proposed class period, Fluidigm

                                  19   reported third quarter 2019 revenue through a press release, holding a conference call

                                  20   with analysts and investors on the same day to provide further explanation. FAC ¶¶ 84-

                                  21   85. In the third quarter of 2019, Fluidigm reported revenue of $26.5 million, two percent

                                  22   (2%) below the August guidance and an eight and one-half percent (8.5%) decrease from

                                  23   the same period the previous year. FAC ¶ 84. In the FAC, plaintiff highlights the

                                  24   instances from the call transcript where the individual defendants avoid acknowledging

                                  25   the impact of market competition. FAC ¶ 87.

                                  26         The next day, the company’s share price fell about 51% in trading and closed at

                                  27   $2.51 per share. FAC ¶ 9.

                                  28
                                                                                    5
                                          Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 6 of 24




                                  1           B.     Additional and Specific Pleading

                                  2                  1.     Scienter

                                  3           Plaintiff alleges that scienter can be inferred where the individual defendants knew

                                  4    of Fluidigm’s “core operations” but failed to disclose the realities of those operations,

                                  5    misleading the public. FAC ¶¶ 93-96. Plaintiff alleges that scienter can be inferred by the

                                  6    individual defendants’ intimate knowledge of internal meetings and reports. FAC ¶¶ 100-

                                  7    101. Through these internal channels, the individual defendants were provided with

                                  8    updated information about how sales performance fell short of projections. FAC ¶¶ 100-

                                  9    106.

                                  10          Plaintiff additionally alleges that the individual defendants knew of the competitive

                                  11   threat posed to Fluidigm’s mass cytometry sales by Cytek, but only mentioned the

                                  12   company as a potential competitor in a list of some 24 other companies. FAC ¶¶ 98-99.
Northern District of California
 United States District Court




                                  13          Lastly, plaintiff alleges that “corporate scienter” may be imputed to Fluidigm as an

                                  14   entity, where its corporate officers (the individual defendants) acted with authority to

                                  15   speak on behalf of the company through the public statements and SEC filings. FAC ¶¶

                                  16   107-108.

                                  17                 2.     Loss

                                  18          Plaintiff alleges that the statements made by the individual defendants artificially

                                  19   inflated the stock price of Fluidigm by concealing the realities of the company’s

                                  20   difficulties. Plaintiff further identifies that Fluidigm’s stock prices decreased dramatically

                                  21   following the defendants’ reporting statements. First, following the August 1, 2019, report

                                  22   disclosing lower-than-anticipated revenues, the “share price declined by $4.10 per share,

                                  23   or 33.74%, on heavier than usual trading volume, to close on August 2, 2019 at $8.05 per

                                  24   share.” FAC ¶ 112. Second, following the November 1, 2019, report disclosing

                                  25   decreased revenues, the share price declined “$2.60, or 50.88%, on heavier than usual

                                  26   trading volume, to close on November 6, 2019 at $2.51 per share.” FAC ¶ 113. Overall,

                                  27   the share price declined “80.82% from the first partial disclosure on August 1, 2019.”

                                  28   FAC ¶ 113 (emphasis original). Based on the timing of the declines in relation to the
                                                                                      6
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 7 of 24




                                  1    announcements, they say, the plaintiff’s losses were clearly related to the fraudulent

                                  2    statements and cannot be attributed to more generic excuses such as market conditions.

                                  3    FAC ¶ 114.

                                  4                 3.     Class Claims

                                  5          Plaintiff brings this action as a putative class action, proposing a class “consisting

                                  6    of all persons and entities that purchased or otherwise acquired Fluidigm securities

                                  7    between February 7, 2019 and November 5, 2019, inclusive, and who were damaged

                                  8    thereby.” FAC ¶ 116. Plaintiff identifies the following questions of law and fact common

                                  9    to the proposed class:

                                  10                • whether the federal securities laws were violated by
                                                    Defendants’ acts as alleged herein;
                                  11                • whether statements made (or omissions) by Defendants to the
                                                    investing public during the Class Period misrepresented (or
                                  12
Northern District of California




                                                    omitted) material facts about the business, operations, and
 United States District Court




                                                    management of Fluidigm;
                                  13                • whether Defendants acted knowingly or recklessly in issuing
                                                    false and misleading statements (or omissions);
                                  14                • whether the prices of Fluidigm securities during the Class
                                                    Period were artificially inflated because of Defendants’ conduct
                                  15                complained of herein; and
                                                    • to what extent the members of the Class have sustained
                                  16                damages and the proper measure of damages.
                                  17   FAC ¶ 120.

                                  18         C.     Confidential Witnesses

                                  19         Plaintiff alleges the statements about internal operations and the individual

                                  20   defendants’ knowledge of the company’s difficulties can be corroborated by confidential

                                  21   witnesses. The witnesses and their previous roles are listed here:

                                  22                1.     Confidential Witness (“CW”) 1 – a Marketing Specialist and

                                  23                       Executive Assistant at the Company’s corporate headquarters from

                                  24                       December 2017 until September 2019, reporting to the Senior Vice

                                  25                       President of Marketing. FAC ¶ 33.

                                  26                2.     CW 2 – an Associate Sales Director from March 2018 until

                                  27                       September 2019 whose territories included Latin America and parts

                                  28                       of the United States at varying times, reporting at first to the Chief
                                                                                    7
                                          Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 8 of 24




                                  1                         Commercial Officer (“CCO”) and then to the Sales Director. FAC ¶

                                  2                         34.

                                  3                  3.     CW 3 – served as Vice President of Commercial Operations at

                                  4                         Fluidigm from November 2015 until June 2020 at the Company’s

                                  5                         headquarters, overseeing the sales division and all sales

                                  6                         representatives in North America, as well as the marketing support

                                  7                         services division. FAC ¶ 36.

                                  8                  4.     CW 4 – a Field Application Scientist from July 2017 until July 2020,

                                  9                         supporting both sales staff and customers on the technical use of

                                  10                        Fluidigm products, as well as troubleshooting current customer

                                  11                        problems that arose, and focusing on the mass cytometry line. FAC

                                  12                        ¶ 46.
Northern District of California
 United States District Court




                                  13                 5.     CW 5 – served as Vice President of Cellular Proteomics, and then

                                  14                        Director of Mass Cytometry Market (CW5’s job title changed due to

                                  15                        the Company’s restructuring, but job responsibilities were the same

                                  16                        throughout CW5’s tenure), serving as the chief support for the sales

                                  17                        department on cytometric technical expertise, as well as assisting

                                  18                        the marketing department and the research and development

                                  19                        department from November 2015 until June 2018. FAC ¶ 47.

                                  20          D.     Procedural History

                                  21          The original complaint in this putative class action was filed on September 9, 2021,

                                  22   by Reena Saintjermain. Dkt 1. Saintjermain issued public notice of the lawsuit, and both

                                  23   Prakash Patel and Kwok Kong filed motions asking the court to appoint themselves lead

                                  24   plaintiffs. Dkt. 14, 18, & 19. The court appointed Kong as lead plaintiff by order entered

                                  25   December 14, 2020. Dkt. 31.

                                  26          The amended complaint (“FAC”), the subject of this motion to dismiss, was filed on

                                  27   February 19, 2021. Dkt. 36. It identifies the following causes of action: (1) violations of

                                  28   Section 10(b) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder (against
                                                                                     8
                                             Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 9 of 24




                                  1    all defendants), and (2) violations of Section 20(a) of the Exchange Act (against the

                                  2    individual defendants).

                                  3             Defendants filed the instant motion to dismiss plaintiff’s amended complaint on

                                  4    April 5, 2021. Dkt. 39. Alongside, they filed a “notice of incorporation by reference and

                                  5    request for judicial notice.” Dkt. 40. Plaintiff filed an opposition on May 20, 2021. Dkt.

                                  6    41. Defendants replied on June 21, 2021. Dkt. 42.

                                  7    II.      Request for Judicial Notice

                                  8             In connection with their motion to dismiss, defendants request judicial notice of

                                  9    press releases, transcripts of quarterly earnings calls, and reports submitted to the SEC

                                  10   by Fluidigm, all from the putative class period.

                                  11            “Although generally the scope of review on a motion to dismiss for failure to state a

                                  12   claim is limited to the Complaint, a court may consider evidence on which the complaint
Northern District of California
 United States District Court




                                  13   necessarily relies if: (1) the complaint refers to the document; (2) the document is central

                                  14   to the plaintiffs’ claim; and (3) no party questions the authenticity of the copy attached to

                                  15   the 12(b)(6) motion.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010)

                                  16   (internal quotation marks and citations omitted). The court may “treat such a document

                                  17   as ‘part of the complaint, and thus may assume that its contents are true for purposes of

                                  18   a motion to dismiss under Rule 12(b)(6).’” Marder v. Lopez, 450 F.3d 445, 448 (9th Cir.

                                  19   2006) (quoting United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)).

                                  20            Here, the FAC refers to and quotes from the following SEC reports filed by

                                  21   Fluidigm: Form 8-K filed on February 7, 2019 (Exhibit 1); excerpts from Form 10-K for FY

                                  22   2018 filed on March 18, 2019 (Exhibit 3); Form 8-K filed on May 2, 2019 (Exhibit 4);

                                  23   excerpts from Form 10-Q for the Q1 2019 filed on May 7, 2019 (Exhibit 6); Form 8-K filed

                                  24   on August 1, 2019 (Exhibit 7); excerpts from Form 10-Q for Q2 2019 filed on August 7,

                                  25   2019 (Exhibit 9); Form 8-K filed on November 5, 2019 (Exhibit 10); and excerpts from

                                  26   Form 10-K for FY 2019 filed on February 27, 2020 (Exhibit 12). Plaintiff does not dispute

                                  27   the authenticity of these documents. Therefore, judicial notice of the reports is

                                  28   appropriate.
                                                                                      9
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 10 of 24




                                  1           In addition, the FAC refers to and quotes from the following Fluidigm quarterly

                                  2    earnings calls: Q4 2018 earnings call dated February 7, 2019 (Exhibit 2); Q1 2019

                                  3    earnings call dated May 2, 2019 (Exhibit 5); Q2 2019 earnings call dated August 1, 2019

                                  4    (Exhibit 8); and Q3 2019 earnings call dated November 5, 2019 (Exhibit 11). Plaintiff

                                  5    does not dispute the authenticity of these transcripts. Therefore, judicial notice of the

                                  6    transcripts is appropriate.

                                  7           Defendants also request judicial notice of SEC reports that are not referenced in

                                  8    the FAC. “The court may judicially notice a fact that is not subject to reasonable dispute

                                  9    because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can

                                  10   be accurately and readily determined from sources whose accuracy cannot reasonably

                                  11   be questioned.” Fed. R. Evid. 201(b). District courts regularly take judicial notice of SEC

                                  12   filings in the context of securities litigation. See Metzler Inv. GMBH v. Corinthian Colls.,
Northern District of California
 United States District Court




                                  13   Inc., 540 F.3d 1049, 1064 n.7 (9th Cir. 2008). Defendants request that the court take

                                  14   notice of the following SEC reports for evaluating defendants’ transactions in company

                                  15   securities: form 4 filed with the SEC on behalf of Stephen Christopher Linthwaite on

                                  16   August 27, 2019 (Exhibit 13); excerpts from Fluidigm’s Form DEF 14A, filed with the SEC

                                  17   on April 23, 2019 (Exhibit 14); and excerpts from Fluidigm’s Form 10-K for the fiscal year

                                  18   2017, filed with the SEC on March 8, 2018 (Exhibit 15). Plaintiff does not oppose

                                  19   defendants’ request. Because their authenticity is not disputed, and because, as noted

                                  20   above, courts routinely take judicial notice of these types of documents, judicial notice of

                                  21   these SEC filings is also appropriate.

                                  22          Plaintiff specifically states, “While Plaintiff does not oppose Defendants’ request

                                  23   for judicial notice, Plaintiff asserts that the contents of the documents should not be

                                  24   accepted for the truth of the matters asserted therein or used to resolve disputes of fact.”

                                  25   Opp Br. (Dkt. 41) at 24 n.18 (citing Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

                                  26   998-99 (9th Cir. 2018) (admonishing “the unscrupulous use of extrinsic documents to

                                  27   resolve competing theories”)). The court agrees. To the extent any facts contained

                                  28   within these documents are reasonably disputed, the court does not take judicial notice of
                                                                                       10
                                          Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 11 of 24




                                  1    those facts. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (overruled

                                  2    on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002)).

                                  3    III.   Motion to Dismiss

                                  4           Defendants seek dismissal of the amended complaint pursuant to the Private

                                  5    Securities Litigation Reform Act of 1995 (“PSLRA”) and Federal Rules of Civil Procedure

                                  6    12(b)(6), 8, and 9(b).

                                  7           A.     Legal Standard

                                  8           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  9    legal sufficiency of the claims alleged in the complaint. Ileto v. Glock, 349 F.3d 1191,

                                  10   1199-1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that

                                  11   a complaint include a “short and plain statement of the claim showing that the pleader is

                                  12   entitled to relief,” a complaint may be dismissed under Rule 12(b)(6) if the plaintiff fails to
Northern District of California
 United States District Court




                                  13   state a cognizable legal theory or has not alleged sufficient facts to support a cognizable

                                  14   legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).

                                  15          While the court accepts as true the factual allegations in the complaint, legally

                                  16   conclusory statements not supported by actual factual allegations need not be accepted.

                                  17   Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer sufficient

                                  18   facts to state a claim for relief that is plausible on its face. Bell Atlantic Corp. v. Twombly,

                                  19   550 U.S. 544, 555, 558–59 (2007).

                                  20          “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  21   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  22   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). “[W]here the well-pleaded facts do not

                                  23   permit the court to infer more than the mere possibility of misconduct, the complaint has

                                  24   alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’ ” Id. at 679

                                  25   (quoting Fed. R. Civ. P. 8(a)(2)). Where dismissal is warranted, it is generally without

                                  26   prejudice, unless it is clear the complaint cannot be saved by any amendment. Sparling

                                  27   v. Daou, 411 F.3d 1006, 1013 (9th Cir. 2005).

                                  28          Securities fraud claims under § 10(b) of the Securities Exchange Act of 1934 and
                                                                                     11
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 12 of 24




                                  1    Securities Exchange Commission Rule 10b-5 promulgated thereunder must “meet the

                                  2    higher, [more] exacting pleading standards of Federal Rule of Civil Procedure 9(b) and

                                  3    the Private Securities Litigation Reform Act (PSLRA).” Or. Pub. Emp. Ret. Fund v. Apollo

                                  4    Group Inc., 774 F.3d 598, 603-04 (9th Cir. 2014). Under Rule 9(b), claims alleging fraud

                                  5    are subject to a heightened pleading requirement—that a party “state with particularity

                                  6    the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). And private

                                  7    securities fraud complaints are subject to the “more exacting pleading requirements” of

                                  8    the PSLRA, which require that both falsity and scienter be pled with particularity. Zucco

                                  9    Partners, LLC v. Digimarc Corp., 552 F.3d 981, 990 (9th Cir. 2009).

                                  10          To state a claim for securities fraud under § 10(b) and Rule 10b-5, a plaintiff must

                                  11   allege particularized facts showing (1) a material misrepresentation or omission of fact;

                                  12   (2) made with scienter; (3) a connection with the purchase or sale of a security; (4)
Northern District of California
 United States District Court




                                  13   reliance or “transaction causation;” (5) economic loss; and (6) loss causation (causal

                                  14   connection between the material misrepresentation and the loss). Dura Pharms., Inc. v.

                                  15   Broudo, 544 U.S. 336, 341-42 (2005); see also Matrixx Initiatives, Inc. v. Siracusano, 563

                                  16   U.S. 27, 37-38 (2011). In order to properly allege falsity, “a securities fraud complaint

                                  17   must . . . specify each statement alleged to have been misleading, [and] the reason or

                                  18   reasons why the statement is misleading.” In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d

                                  19   869, 877 (9th Cir. 2012) (internal quotation marks and alteration omitted). In addition, in

                                  20   order to “adequately plead scienter under the PSLRA, the complaint must state with

                                  21   particularity facts giving rise to a strong inference that the defendant acted with the

                                  22   required state of mind.” Id. (internal quotation marks omitted).

                                  23          B.     Analysis

                                  24          Plaintiff alleges two causes of action: (1) violation of Section 10(b) of the

                                  25   Exchange Act and SEC Rule 10b-5 promulgated thereunder (against all defendants), and

                                  26   (2) violation of Section 20(a) of the Exchange Act (against the individual defendants).

                                  27          Defendants do not argue that plaintiff failed to allege the following four elements:

                                  28   (1) the connection between the misrepresentations or omissions and the purchase or
                                                                                     12
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 13 of 24




                                  1    sale of a security, (2) reliance, (3) economic loss, or (4) loss causation. The court

                                  2    therefore does not address these elements. However, defendants contend that plaintiff

                                  3    failed to allege (1) material misrepresentations or omissions and (2) scienter. Both

                                  4    elements are discussed in turn below.

                                  5                  1.     Falsity – material misrepresentations or omissions

                                  6           In assessing the falsity of defendants’ statements, the court considers whether the

                                  7    allegations establish defendants’ statements as false when made, whether the

                                  8    statements amount to non-actionable corporate puffery, and whether the PSLRA’s Safe

                                  9    Harbor applies to shield the challenged statements.

                                  10                        a.     Whether the CW allegations establish the challenged

                                  11                               statements as false when made

                                  12          Falsity is adequately alleged “when a plaintiff points to [the] defendant’s
Northern District of California
 United States District Court




                                  13   statements that directly contradict what the defendant knew at that time.” Khoja, 899

                                  14   F.3d at 1008 (citing In re Atossa Genetics Inc. Sec. Litig., 868 F.3d 784, 794-96 (9th Cir.

                                  15   2017)). To plead falsity, a plaintiff must “specify each statement alleged to have been

                                  16   misleading” and the “reasons why the statement is misleading[.]” 15 U.S.C. § 78u-

                                  17   4(b)(1)(B); Zucco, 552 F.3d at 990-91. A statement is misleading “if it would give a

                                  18   reasonable investor the impression of a state of affairs that differs in a material way from

                                  19   the one that actually exists.” Retail Wholesale & Dep’t Store Union Local 338 Ret. Fund

                                  20   v. Hewlett-Packard Co., 845 F.3d 1268, 1275 (9th Cir. 2017) (internal quotation marks

                                  21   omitted). Similarly, “an omission is material ‘when there is a substantial likelihood that

                                  22   the disclosure of the omitted fact would have been viewed by the reasonable investor as

                                  23   having significantly altered the total mix of information available.’” Markette v. XOMA

                                  24   Corp., No. 15-cv-03425-HSG, 2017 WL 4310759, at *7 (N.D. Cal. Sept. 28, 2017)

                                  25   (quoting Matrixx, 563 U.S. at 38). But omissions are actionable only where they “make

                                  26   the actual statements misleading”: it is not sufficient that an investor “consider the omitted

                                  27   information significant.” Id. at *7 (internal quotation marks omitted).

                                  28          Here, plaintiff contends that defendants falsely represented demand for the
                                                                                    13
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 14 of 24




                                  1    company’s mass cytometry products while they knew that sales were projected to decline

                                  2    in light of increased competition. Plaintiff argues that the following statements were

                                  3    misleading where the CW testimony makes clear defendants’ knowledge of increased

                                  4    competition: “[t]here’s not a fundamental change in the overall competitive landscape as

                                  5    we see it right now” and “we can’t say that there’s many new competitors that are

                                  6    necessarily extending out the ordering cycle.” FAC ¶79. However, plaintiff fails to

                                  7    specifically connect these statements to the testimony offered by the CWs regarding what

                                  8    the individual defendants knew and when they knew it. The general allegations of

                                  9    Cytek’s cannibalization of sales, themselves lacking detail, simply do not suffice to

                                  10   establish that defendants’ statements regarding competition were misleading. See, e.g.,

                                  11   FAC ¶ 69.

                                  12          Among other items allegedly not disclosed by defendants, plaintiff describes that
Northern District of California
 United States District Court




                                  13   “the Company’s mass cytometry products were over-priced” and “the Company’s mass

                                  14   cytometry marketing approach was flawed.” FAC ¶ 69. Neither of these accusations are

                                  15   supported by any fact. These accusations only arise from CW opinion, disconnected

                                  16   from any statements by defendants or any standard to show their behavior was somehow

                                  17   inappropriate. Plaintiff and the CWs’ shared belief that defendants omitted or

                                  18   inadequately articulated the competitive threat posed by Cytek does not establish that

                                  19   defendants’ statements were misleading.

                                  20          And in stark contrast to plaintiffs’ charges regarding defendants’ poor performance

                                  21   and loss of business, Fluidigm exceeded revenue guidance for two of the quarters in the

                                  22   class period, and it missed revenue guidance by a mere two percent in the final quarter of

                                  23   the class period. These results, largely on point to projections, cut sharply against

                                  24   plaintiff’s charge that defendants’ statements were misleading.

                                  25          Plaintiff asks this court to review the allegations in the FAC in totality to discern the

                                  26   falsity of defendants’ statements, but falsity must be pleaded with particularity. Plaintiff’s

                                  27   FAC fails to establish that defendants’ statements were false when made.

                                  28
                                                                                     14
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 15 of 24




                                  1                         b.     Whether the statements amount to non-actionable

                                  2                                corporate puffery

                                  3           Plaintiff challenges many statements in defendants’ public reporting that

                                  4    defendants argue constituted corporate optimism. Multiple courts have held that

                                  5    statements of corporate puffery are not actionable. See, e.g., In re Cutera Sec. Litig.,

                                  6    610 F.3d 1103, 1111 (9th Cir. 2010) (defendants’ statement that “we believe our

                                  7    employee relations are good” was not actionable, even though many employees were

                                  8    leaving the company, because “[w]hen valuing corporations . . . investors do not rely on

                                  9    vague statements of optimism like ‘good,’ ‘well-regarded,’ or other feel good monikers”).

                                  10   Courts in this district regularly find statements of corporate puffery to be non-actionable

                                  11   statements in the securities fraud context. See, e.g., City of Royal Oak Retirement

                                  12   System v. Juniper Networks, Inc., 880 F. Supp. 2d 1045, 1064 (N.D. Cal. 2012)
Northern District of California
 United States District Court




                                  13   (statements that company has “strong demand metrics and good momentum,” and “our

                                  14   demand indicators are strong, our product portfolio is robust” were non-actionable

                                  15   statements of mere corporate optimism); In re Fusion-io, Inc. Sec. Litig., No. 13-CV-

                                  16   05368-LHK, 2015 WL 661869, at *15 (N.D. Cal. Feb. 12, 2015) (statements that “we are

                                  17   well positioned to capture a significant share of the opportunity from enterprise to

                                  18   hyperscale over the next few years” and “we exited fiscal 2013 with a significantly more

                                  19   diversified customer and product base, which we believe provides a sound basis for

                                  20   business expansion going forward” were non-actionable).

                                  21          However, broadly optimistic statements, taken in context, may still form a basis for

                                  22   a securities fraud claim when those statements “address specific aspects of a company’s

                                  23   operation that the speaker knows to be performing poorly.” See In re Quality Sys., Inc.

                                  24   Sec. Litig., 865 F.3d 1130, 1143 (9th Cir. 2017); see also Warshaw v. Xoma Corp., 74

                                  25   F.3d 955, 959 (9th Cir. 1996) (telling investors FDA approval was “going fine” when the

                                  26   company knew approval would never come was materially misleading); Fecht v. Price

                                  27   Co., 70 F.3d 1078, 1081 (9th Cir. 1995) (saying the company “anticipates a continuation

                                  28   of its accelerated expansion schedule” when the expansion already failed was
                                                                                    15
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 16 of 24




                                  1    misleading).

                                  2               Here, several challenged statements are nothing but optimism regarding growth,

                                  3    market position, and Fluidigm’s sales outlook. See, e.g., FAC ¶ 52 (“[w]e are well-

                                  4    positioned to support accelerating growth in 2019”); ¶ 53 (“our sales funnel health augurs

                                  5    well”; “we are clearly the global market leader in [imaging mass cytometry systems]”;

                                  6    “extraordinarily high quality and real images”); ¶ 55 (“we enter 2019 with a solid backlog

                                  7    and exciting funnel of sales opportunities”; “ample headroom for growth”; “[w]e are a

                                  8    major market participant in powering immunome research”; “clear market leader in

                                  9    multiplexed images analysis of tissue”); ¶ 57 (“we feel very comfortable with what we’re

                                  10   setting up to come into the year”; “[w]e can see the opportunities building in the pipeline”).

                                  11   These are similar to statements deemed not actionable by other courts in this district. In

                                  12   re Calpine Corp., 288 F. Supp. 2d 1054, 1088 (N.D. Cal. 2003) (holding that words such
Northern District of California
 United States District Court




                                  13   as “strong,” “healthy,” and “solid” could not form a basis for the plaintiffs’ Exchange Act

                                  14   claims). These statements are not actionable because they are vague assessments that

                                  15   “represent the ‘feel good’ speak that characterizes ‘non-actionable puffing.’” Intuitive

                                  16   Surgical, 759 F.3d at 1060 (citing Cutera, 610 F.3d at 1111). Plaintiff fails to plead their

                                  17   falsity.

                                  18                           c.     Whether the Safe Harbor applies to shield the challenged

                                  19                                  statements

                                  20              The PSLRA carves out a safe harbor from liability for statements that are identified

                                  21   as “forward-looking” and are “accompanied by meaningful cautionary statements.” 15

                                  22   U.S.C. § 78u-5(c)(1)(A)(i). A forward-looking statement is “any statement regarding

                                  23   (1) financial projections, (2) plans and objectives of management for future operations,

                                  24   (3) future economic performance, or (4) the assumptions ‘underlying or related to’ any of

                                  25   these issues.” No. 84 Emp.-Teamster Joint Council Pension Tr. Fund v. Am. W. Holding

                                  26   Corp., 320 F.3d 920, 936 (9th Cir. 2003) (citing § 78u-5(i)). “[I]f a forward-looking

                                  27   statement is identified as such and accompanied by meaningful cautionary statements,

                                  28   then the state of mind of the individual making the statement is irrelevant, and the
                                                                                       16
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 17 of 24




                                  1    statement is not actionable regardless of the plaintiff's showing of scienter.” Cutera, 610

                                  2    F.3d at 1112. Alternatively, if a forward-looking statement is not identified as such or is

                                  3    unaccompanied by meaningful cautionary statements, then the statement is actionable

                                  4    only if the plaintiff proves that the forward-looking statement “was made with actual

                                  5    knowledge by that person that the statement was false or misleading.” 15 U.S.C. § 78u-

                                  6    5(c)(1)(B); see Police Ret. Sys. of St. Louis v. Intuitive Surgical, Inc., 759 F.3d 1051,

                                  7    1058 (9th Cir. 2014). Statements, for example, touting contemporary status of a sales

                                  8    pipeline despite defendant corporate officers’ awareness of negative trends in the

                                  9    pipeline are not forward-looking and are not protected by the safe harbor. Intuitive

                                  10   Surgical, 759 F.3d at 1143-44.

                                  11          Here, defendants argue that many of the statements identified in the FAC are

                                  12   forward-looking and therefore protected under the Safe Harbor. The court agrees.
Northern District of California
 United States District Court




                                  13          Plaintiff challenges the following statements as misleading when compared to the

                                  14   negative trends internally known and relayed by the CWs: “We are well-positioned to

                                  15   support accelerating growth in 2019” (FAC ¶52); “[W]e are clearly the global market

                                  16   leader in [mass cytometry]” (¶53); “[W]e’re seeing a continuation of the 3-quarter trend in

                                  17   which we are continuing to recruit new customers to the technology base and there’s not

                                  18   a material shift in the kind of forward-looking funnel as it relates to that mix” (¶56); “We

                                  19   can see the opportunities building in the pipeline” (¶57); “I wouldn’t over-interpret the

                                  20   guidance as to signal a decline” (¶65); “And we continue to be very encouraged by the

                                  21   demand that we’ve seen for imaging in Q1” (¶66); “Clearly, mass cytometry is thriving”

                                  22   (¶72); “We’re seeing really strong global funnel development” (¶76); and “I think we’re

                                  23   seeing no real trend change in the mass cytometry business overall” (¶77). These

                                  24   statements regarding future operations and economic opportunities are forward-looking

                                  25   on their face. See 15 U.S.C. § 78u5(i) (forward-looking statements include any statement

                                  26   regarding “future economic performance” and the assumptions underlying those); see

                                  27   also In re Pivotal Sec. Litig., No. 3:19-CV-03589-CRB, 2020 WL 4193384, at *15 (N.D.

                                  28   Cal. July 21, 2020) (finding statements concerning future operations and economic
                                                                                     17
                                           Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 18 of 24




                                  1    opportunities forward-looking).

                                  2           Plaintiff advances that defendants concealed mass cytometry sales impediments

                                  3    and declining demand from the public, but defendants’ statements were accompanied

                                  4    with specific cautionary statements. For example, in Fluidigm’s 2018 10-K, defendants

                                  5    report in part, “financial results and revenue growth rates have varied significantly from

                                  6    quarter-to-quarter”; “[t]hese fluctuations are due to numerous factors that are difficult to

                                  7    forecast”;1 “[w]e are also increasingly dependent on our mass cytometry business”; and

                                  8    “We anticipate that we will continue to face increased competition.” Ex. 3 at 13-14 (Dkt.

                                  9    39-2 at 44-45). Among these disclosures, defendants list Cytek as one of several

                                  10   competitors. Id. at 14 (Dkt. 39-2 at 45). Similarly, before each call with investors,

                                  11   defendants warned participants of future-looking statements and associated risks, and

                                  12   they directed participants back to the 10-K for more information about risks and
Northern District of California
 United States District Court




                                  13   uncertainties. See, e.g., Ex. 5 at 2 (Dkt. 39-2 at 85).

                                  14          The cautionary statements used by defendants are almost identical to language

                                  15   approved by the Ninth Circuit in instances in which forward-looking statements were

                                  16   immunized by the PSLRA Safe Harbor. See, e.g., Intuitive Surgical, 759 F.3d at 1059-60

                                  17   (approving cautionary language in earnings call that warned that comments may contain

                                  18   forward-looking statements, that such statements may differ based on “certain risks and

                                  19   uncertainties,” and referring investors to “the company's [SEC] filings”); Cutera, 610 F.3d

                                  20   at 1112 (approving cautionary language at beginning of quarterly earnings call that the

                                  21   conversation would contain forward-looking statements “concerning future financial

                                  22   performance and guidance,” and that “Cutera’s ability to continue increasing sales

                                  23   performance worldwide could cause variance in the results.”) (internal quotation marks

                                  24

                                  25
                                       1 A more complete quote: “These fluctuations are due to numerous factors that are
                                       difficult to forecast, including: fluctuations in demand for our products; changes in
                                  26   customer budget cycles and capital spending; seasonal variations in customer
                                       operations; tendencies among some customers to defer purchase decisions to the end of
                                  27   the quarter; the large unit value of our systems, . . . changes in our pricing and sales
                                       policies or the pricing and sales policies of our competitors;. . . new product introductions
                                  28   and enhancements by us and our competitors; . . . our complex, variable and, at times,
                                       lengthy sales cycle . . .” Ex. 3 at 13 (Dkt. 39-2 at 44).
                                                                                        18
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 19 of 24




                                  1    omitted). Defendants’ cautionary language is therefore sufficient to bring the forward-

                                  2    looking statements into the PSLRA Safe Harbor. The forward-looking statements are not

                                  3    actionable.

                                  4                    2.    Scienter

                                  5           A complaint must “state with particularity facts giving rise to a strong inference that

                                  6    the defendant acted” with scienter. See 15 U.S.C. § 78u-4(b)(2)(A); Tellabs, Inc. v.

                                  7    Makor Issues & Rts., Ltd., 551 U.S. 308, 321 (2007). Scienter is “a mental state

                                  8    embracing intent to deceive, manipulate, or defraud.” Tellabs, 551 U.S. at 308; see also

                                  9    Metzler, 540 F.3d at 1061. To demonstrate scienter, a complaint must allege that the

                                  10   defendants made “false or misleading statements either intentionally or with deliberate

                                  11   recklessness.” See Zucco, 552 F.3d at 991; Ronconi v. Larkin, 253 F.3d 423, 432 (9th

                                  12   Cir. 2001). In contrast to the particularity considered necessary for falsity, discussed
Northern District of California
 United States District Court




                                  13   above, “The Supreme Court has emphasized that courts ‘must review all the allegations

                                  14   holistically’ when determining whether scienter has been sufficiently pled. The relevant

                                  15   inquiry is ‘whether all of the facts alleged, taken collectively, give rise to a strong

                                  16   inference of scienter, not whether any individual allegation, scrutinized in isolation, meets

                                  17   that standard.’” Reese v. Malone, 747 F.3d 557, 569 (9th Cir. 2014) (citing Tellabs, 551

                                  18   U.S. at 323).

                                  19          In assessing scienter here, the court considers whether the testimony of the CWs

                                  20   gives rise to a strong inference of scienter, whether the “core operations” inference

                                  21   supports finding scienter, and whether the allegations of scienter fail holistically.

                                  22                         a.     Whether the testimony of the CWs gives rise to strong

                                  23                                inference of scienter

                                  24          The FAC relies on statements from CWs to plead the requisite mental state. A

                                  25   complaint relying on CW testimony to establish scienter must satisfy a two-part test to

                                  26   meet the PSLRA pleading requirements: (1) CWs must be described with sufficient

                                  27   particularity to establish reliability and personal knowledge, and (2) CW statements must

                                  28   themselves be indicative of scienter. Zucco, 552 F.3d at 995; see also Daou, 411 F.3d at
                                                                                      19
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 20 of 24




                                  1    1015.

                                  2            On the first prong, “The Ninth Circuit has held that numbering the confidential

                                  3    witnesses and describing the witnesses’ job description and responsibilities constitutes a

                                  4    ‘large degree of specificity,’ especially where the witnesses’ exact title is used.” Mulligan

                                  5    v. Impax Labs, Inc., 36 F. Supp. 3d 942, 961 (N.D. Cal. 2014) (quoting Daou, 411 F.3d at

                                  6    1016). The FAC achieves this standard, providing title and tenure for each CW, as well

                                  7    as job descriptions. FAC at ¶¶ 33, 34, 46, 47, 104.

                                  8            Regarding the second prong, plaintiff relies on statements from CWs to indicate

                                  9    the individual defendants’ participation in meetings and their receipt of reports to

                                  10   establish scienter. General allegations of defendants’ “interaction with other officers and

                                  11   employees, their attendance at meetings, and their receipt of weekly or monthly reports

                                  12   are insufficient” to create an inference of scienter “more cogent or compelling than an
Northern District of California
 United States District Court




                                  13   alternative innocent inference.” Daou, 411 F.3d at 1022; Zucco, 552 F.3d at 999; see

                                  14   also Intuitive Surgical, 759, F.3d at 1062 (rejecting scienter claims relying on “the

                                  15   impressions of witnesses who lacked direct access to the executives but claim that the

                                  16   executives were . . . familiar with the contents of the software-generated reports because

                                  17   the substance of the reports was discussed in meetings.”).

                                  18           Here, the CW allegations are insufficient to give rise to an inference of scienter.

                                  19   The CW accounts of Fluidigm’s internal strategies allegedly illustrate that there were

                                  20   issues with over-pricing and an overly general marketing strategy for the mass cytometry

                                  21   products. FAC ¶ 41. CW3, CW4, and CW5 described how Cytek emerged as a market

                                  22   competitor, endangering Fluidigm sales. FAC ¶¶ 46-47, 50. CW1 and CW2 recount

                                  23   participating in “weekly” or “quarterly” meetings and calls (¶¶43, 44, 102), with the

                                  24   “content” being “sales performance, and how it was falling short” and “disappointing

                                  25   sales,” which were discussed “every time we met” (¶¶43, 44, 102). CW2, CW3, and CW6

                                  26   described how the individual defendants either received or had access to reports and

                                  27   presentations showing declining sales and losses to competitors. FAC at ¶¶ 36-39, 103-

                                  28   6. This narrative, even considered in sum, does not satisfy the second prong. See
                                                                                     20
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 21 of 24




                                  1    Pivotal, 2020 WL 4193384, at *17 (where CW reports of access to reports and internal

                                  2    disagreements about strategy did not indicate scienter). An unsuccessful sales strategy

                                  3    and disagreement within the company over its approach to selling the mass cytometry

                                  4    line does not support an allegation that Fluidigm misled investors or was somehow

                                  5    reckless with projections. The CWs do not relay any statements made by the individual

                                  6    defendants that are themselves indicative of scienter. The CW statements do not

                                  7    establish a strong inference of scienter.

                                  8                         b.     Whether the “core operations” inference supports finding

                                  9                                scienter

                                  10          Under the core operations doctrine, a court can infer scienter if the fraud is based

                                  11   on facts “critical to a business’s core operations,” such that the company’s key officers

                                  12   would know of those facts. S. Ferry LP, No. 2 v. Killinger, 542 F.3d 776, 783-84 (9th Cir.
Northern District of California
 United States District Court




                                  13   2008) (internal quotation marks omitted). Courts applying the core operations doctrine

                                  14   have required plaintiffs to plead “details about the defendants’ access to information

                                  15   within the company” related to the fraud. Id. at 785. In Nursing Home Pension Fund,

                                  16   Local 144 v. Oracle Corp., 380 F.3d 1226 (9th Cir. 2004), the plaintiffs relied on the core

                                  17   operations doctrine to demonstrate a CEO’s scienter as to false statements regarding the

                                  18   company’s sales, where the CEO stated that: “All of our information is on one database.

                                  19   We know exactly how much we have sold in the last hour around the world.” Id. at 1231.

                                  20   However, finding scienter under the core operations doctrine “is not easy,” and requires

                                  21   “either specific admissions by one or more corporate executives of detailed involvement

                                  22   in the minutia of a company’s operations, such as data monitoring, or witness accounts

                                  23   demonstrating that executives had actual involvement in creating false reports.” Intuitive

                                  24   Surgical, 759 F.3d at 1062; see also Zucco, 552 F.3d at 1000 (finding “allegations that

                                  25   senior management . . . closely reviewed the accounting numbers generated . . . each

                                  26   quarter . . . and that top executives had several meetings in which they discussed

                                  27   quarterly inventory numbers” insufficient to establish scienter).

                                  28          The situation here is not entirely different than Oracle. CW2 specifically recalls
                                                                                    21
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 22 of 24




                                  1    how “sales opportunities, progress, and preference were tracked electronically on

                                  2    Salesforce and sales staff were expected to keep it regularly updated so that leadership

                                  3    could generate a report with the click of a button.” FAC ¶ 103. This echoes the

                                  4    instantaneous reporting giving rise to a core operations inference in Oracle; however,

                                  5    there is no “specific admission” that the individual defendants were involved in the

                                  6    minutia of the company’s operations. The FAC includes allegations that the individual

                                  7    defendants participated in weekly meetings discussing sales (FAC ¶ 101), and they

                                  8    attended quarterly business review meetings where sales were discussed in “exacting

                                  9    detail” (FAC ¶ 104). Linthwaite travelled to visit the company’s major regions, visiting the

                                  10   company’s team in China along with large customers and new accounts. FAC ¶ 97.

                                  11   However, there is no allegation the individual defendants participated in preparation of

                                  12   any false reports, in contrast to one of the circumstances framed in Intuitive Surgical.
Northern District of California
 United States District Court




                                  13          While this is similar to the circumstances in Oracle, the pleading of the individual

                                  14   defendants’ behavior does not show such intimate control of the business that an intent

                                  15   to mislead should be attributed to their public statements. Further, plaintiff has not

                                  16   established the falsity of their statements sufficient to conclude that what defendants said

                                  17   publicly misrepresented their knowledge of the company’s challenges. For these

                                  18   reasons, the court concludes that plaintiffs have not alleged sufficient facts supporting the

                                  19   core operations inference—they fail to show the fraudulent intent or deliberate

                                  20   recklessness of individual defendants’ statements. See Webb, 884 F.3d at 857.

                                  21                         c.     Whether the allegations of scienter fail holistically

                                  22          The court must also “consider the complaint in its entirety” to determine if “all of

                                  23   the facts alleged, taken collectively, give rise to a strong inference of scienter” that is “at

                                  24   least as compelling as an alternative innocent explanation.” Tellabs, 551 U.S. at 322-23;

                                  25   Zucco, 552 F.3d at 1006.

                                  26          As the Ninth Circuit has most recently recognized, “a lack of stock sales can

                                  27   detract from a scienter finding.” Webb v. SolarCity Corp., 884 F.3d 844, 856 (9th Cir.

                                  28   2018); Eckert v. Paypal Holdings, Inc., 831 F. App’x 366, 367 (9th Cir. 2020) (plaintiff’s
                                                                                      22
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 23 of 24




                                  1    failure to plead a compelling inference of scienter was “underscored by the absence of

                                  2    any allegation in the complaint that any defendant sold stock during the relevant time

                                  3    period”). In fact, “[t]he absence of insider trading by a defendant is highly relevant and

                                  4    undermines any inference of scienter.” In re Pixar Sec. Litig., 450 F. Supp. 2d 1096,

                                  5    1107 (N.D. Cal. 2006); see also Rigel, 697 F.3d at 884; In re Dynavax Sec. Litig., No.

                                  6    4:16-cv-06690-YGR, 2018 WL 2554472, at *9 (N.D. Cal. June 4, 2018).

                                  7              Here, there are no allegations of insider trading or suspicious stock sales. To the

                                  8    contrary, Linthwaite purchased Fluidigm shares in August 2019 (Ex. 13), undermining an

                                  9    inference of scienter. See In re Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1424-25 (9th

                                  10   Cir. 1994) (if defendants knew a company’s stock price was overvalued, they “probably

                                  11   would have bailed out” rather than incur the same “losses as . . . Plaintiffs”), superseded

                                  12   by statute on other grounds, 15 U.S.C. § 78u-4(b)(2). Plaintiff cites cases for the premise
Northern District of California
 United States District Court




                                  13   that the absence of stock sales is irrelevant (Dkt. 41 at 31-32), but in each of those, the

                                  14   plaintiffs sufficiently articulated the falsity of defendants’ statements and the courts

                                  15   opined that a lack of stock sales was not dispositive on the issue of scienter. See, e.g.,

                                  16   No. 84 Emp.-Teamster Joint Council Pension Tr. Fund, 320 F.3d at 944 (in case where

                                  17   plaintiffs sufficiently pleaded falsity, Ninth Circuit held, “[s]cienter can be established even

                                  18   if the officers who made the misleading statements did not sell stock during the class

                                  19   period. . . . In other words, the lack of stock sales by a defendant is not dispositive as to

                                  20   scienter”). Plaintiff here fails to sufficiently allege the falsity of the defendants’ statements

                                  21   and offers nothing that would explain how or why the defendants intended to deceive the

                                  22   public.

                                  23             Taking all allegations of the FAC into consideration, together they still do not

                                  24   produce an inference that is as cogent or compelling as an alternative. Even though

                                  25   Fluidigm faced competitive challenges and strategic disagreements, there is no showing

                                  26   of a specific intent to deceive investors. A fall in Fluidigm’s stock price does not alone

                                  27   constitute fraud. See Pivotal, 2020 WL 4193384, at *18; In re Lexar Media Sec. Litig.,

                                  28   2005 WL 1566534, at *3. The court therefore concludes that, on the whole, plaintiff’s
                                                                                       23
                                         Case 4:20-cv-06617-PJH Document 46 Filed 08/04/21 Page 24 of 24




                                  1    narrative of fraud “is simply not as plausible as a nonfraudulent alternative.” Webb, 884

                                  2    F.3d at 858 (citing ESG Capital Partners, LP v. Stratos, 828 F.3d 1023, 1035 (9th Cir.

                                  3    2016)).

                                  4                  3.      Second Cause of Action – § 20

                                  5           Congress has established liability in § 20(a) for “[e]very person who, directly or

                                  6    indirectly, controls any person liable” for violations of the securities laws. 15 U.S.C. §

                                  7    78t(a). To establish a prima facie case under § 20(a), a plaintiff must prove: (1) “a

                                  8    primary violation of federal securities law;” and (2) “that the defendant exercised actual

                                  9    power or control over the primary violator.” Howard v. Everex Sys., Inc., 228 F.3d 1057,

                                  10   1065 (9th Cir. 2000).

                                  11          Because plaintiff has failed to plead a primary securities law violation, plaintiff has

                                  12   also failed to plead a violation of § 20(a). See Cutera, 610 F.3d at 1113 n.6 (holding that
Northern District of California
 United States District Court




                                  13   § 20(a) claim was properly dismissed because § 10(b) claim had already been

                                  14   dismissed). Accordingly, plaintiff also fails to state a claim under § 20(a).

                                  15   IV.    Conclusion

                                  16          For the foregoing reasons, the court rules as follows. The court GRANTS

                                  17   defendants’ request for judicial notice as detailed above. The court GRANTS

                                  18   defendants’ motion to dismiss plaintiff’s amended complaint with leave to amend.

                                  19   Plaintiff shall have 21 days from the date of this order to file a second amended complaint

                                  20   to cure the deficiencies noted in this order. No new claims or parties may be added

                                  21   without leave of court or the agreement of all parties. Upon the filing of any amended

                                  22   complaint, plaintiff must also file a redline clearly demarcating its changes from the

                                  23   existing complaint.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 4, 2021

                                  26                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  27                                                United States District Judge
                                  28
                                                                                     24
